The opinion of the court was delivered, January 9th 1872, by
Williams, J.
If the commissioners improperly raised the valuation of the defendant’s property above the amount at which it had been adjusted at the triennial assessment, his remedy was by an appeal to the commissioners under the provisions of the act authorizing the assessment. Until altered, or changed by the commissioners, the increased valuation was properly taken as the basis for the assessment of township-rates and levies for road and other purposes. If the defendant was aggrieved by the assessment, his remedy was by petition to the next Court of Quarter Sessions, as provided by the act. Having neglected to avail himself of the remedy furnished by the law for his redress, he cannot set up the illegality of the tax as a defence to this action. The objection comes too late. As was said in Clinton School District’s Appeal, 6 P. F. Smith 315, the remedy for illegal taxation, when the general power to assess exists, is by appeal to those to whom the appeal is required to be taken; and if none be given, neither the Common Pleas nor this court can revise the judgment of the tax-officers. The court below should, therefore, have affirmed the plaintiff’s third and fourth points, and for the refusal to instruct the jury as therein requested the judgmént must be reversed.
Judgment reversed, and venire facias de novo awarded.